Title: To James Madison from Thomas Newton, 4 September 1805 (Abstract)
From: Newton, Thomas
To: Madison, James


          § From Thomas Newton. 4 September 1805, Norfolk. “I have made inquiry after Mr Jas McHenry in this place & Portsmouth & can hear nothing of him. Mr Ashley a respectable Merch⟨ant⟩; of this place informd me that Mr McHenry would not Act as Agent at Jamaica & that he ha⟨d⟩; forwarded his commission to you: from the accounts I have heard there are a vast number of our Citizen⟨s⟩; impressed at that Island, our vessels are taken & al⟨l⟩; the Crew forced into the Brittish service from report. A vessel belonging to this place was taken & Condem’d with her Cargo as Spanish property when she had never been in a Spanish port, but wholly own’d here. You will have this case laid before you, when you’l see the injustice done to us. I can see no other way of getting our men which [illegible] are impressed but by sending an American Agent, in a vessel to demand & bring them away, as they can not get passages home & if they should it is probable they will be again pressed by some other Man ⟨o⟩;f War & as to a Brittish subject acting as an Agent it will have little effect & make him live, very uncomfortably, with the officers of the Governmen⟨t⟩; Ships of War.”
        